Citation Nr: 0904030	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-14 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
including as a result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 1967 to May 
1980 and from October 1986 to June 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 

When this case was originally before the Board in June 2007, 
it was stayed pursuant to Ribaudo v. Nicholson, 21 Vet. App. 
16 (2007) (per curiam order).  On May 8, 2008, the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), where it reversed the U.S. Court of Appeals 
for Veterans Claims (Veterans Court) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), and held that the 
Veterans Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  
Accordingly, the Ribaudo stay of Haas-related cases is no 
longer in effect, and in light of the Supreme Court's denial 
of certiorari, VA's Office of General Counsel (OGC) has 
advised that the Board may resume adjudication of the 
previously stayed cases.  See FED. R. APP. P. 41; see also 
SUP. CT. R. 45 (setting forth the Supreme Court rule as to 
process and mandates).  As such, this case is now before the 
Board.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran's DM 
was not present in service or until many years thereafter and 
is not related to service or to an incident of service 
origin, including exposure to herbicide agents, such as Agent 
Orange.




CONCLUSION OF LAW

DM was neither incurred in nor aggravated by service nor 
proximately due to or the result of exposure to herbicide 
agents.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2003 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  The March 2003 letter 
also advised the Veteran that, to establish service 
connection based on the presumption of exposure to 
herbicides, he needed to submit evidence or a statement 
showing that he had duty or visitation (to include liberty) 
in the Republic of Vietnam between January 9, 1962, and May 
7, 1975.  This letter also informed him that such evidence 
should include the dates he "physically set foot in" the 
Republic of Vietnam and the circumstances that brought him 
there.  Finally, the March 2003 letter advised him that 
service "in Vietnam" included service in the waters 
offshore and service in other locations only if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 

In light of the denial of the veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and private treatment 
records.  The Board acknowledges that, to date, VA has 
neither afforded the Veteran an examination, nor solicited a 
medical opinion as to the onset and/or etiology of his DM; 
however, no VA examination is necessary to satisfy the duty 
to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  As discussed below, there 
is no competent evidence that the veteran's condition either 
manifested in service or is otherwise related to an event in 
service.  The Veteran has not reported experiencing 
continuity of symptomatology since service.  In such 
circumstances, there is no duty to obtain a medical 
examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  The statutory duty of VA to assist Veterans 
in developing claims does not include a duty to provide a 
Veteran with a medical examination and medical opinion absent 
a showing of a causal connection between his disability and 
his military service.  38 U.S.C.A. § 5103A(a, d); Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that his DM was incurred in service due 
to exposure to Agent Orange.  Specifically, the Veteran 
contends that, although he never went ashore in Vietnam, but 
was instead onboard the USS Saratoga in the waters of 
Vietnam, he was exposed to Agent Orange through contaminated 
water and residuals on the ship's aircrafts.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Further, for certain chronic diseases, such as DM, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for this disease, is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Additionally, where a Veteran served on active duty "in the 
Republic of Vietnam" during the Vietnam era and has a 
certain listed disability, service connection may be 
established on a legal "presumption based on herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  Such a Veteran is presumed to 
have been exposed to herbicide agent (Agent Orange) during 
service unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during 
that service.  Id.; McCartt v. West, 12 Vet. App. 164, 166 
(1999).   

Significantly, in it's recent decision in Haas v. Peake, 525 
F.3d 1168 (2008), the Federal Circuit  held that VA's 
regulation defining "served in the Republic of Vietnam," 
under the Agent Orange Act, to mean "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam," was reasonably interpreted by VA to require that a 
service-member had set foot within land borders of Vietnam in 
order to be entitled to statutory presumptions of both 
exposure and service connection for specified diseases under 
the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also 
stated that a Veteran who had served on board a Navy 
ammunition supply ship operating in the Vietnamese coastal 
waters had not "served in the Republic of Vietnam" under 
the Agent Orange Act and regulations since he had never gone 
ashore from the ship and set foot within land borders of 
Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the evidence of record does not show that the 
veteran's DM had its onset during active service or is 
otherwise related to service.  Service treatment records are 
negative for treatment for DM and the Veteran does not 
contend otherwise.  Further, the evidence of record reveals 
that the Veteran was not diagnosed with DM until November 
1998, more than 8 years following separation from service, 
and no competent medical opinion has linked this condition to 
his military service.  Additionally, because there is no 
evidence that the Veteran was diagnosed as having DM within 
one year of his discharge from active duty, presumptive 
service connection as a chronic disease under 38 C.F.R. 
§ 3.309(a) is not warranted.  

Presumptive service connection based upon exposure to 
herbicides pursuant to 38 C.F.R. § 3.309(e) is also not 
warranted in this case.  Although VA has determined that a 
positive association exists between exposure to herbicides, 
including Agent Orange, and the subsequent development of 
Type II DM, because there is no indication that the Veteran 
served in Vietnam, exposure to herbicides in this case cannot 
be presumed.  In this regard, the Board notes that, in March 
2003, the RO determined that, although the Veteran was 
onboard the USS Saratoga on numerous occasions between May 
1972 and January 1973, during which time the ship was in the 
official waters of the Republic of Vietnam, the veteran's 
personnel records did not contain enough information to make 
a definitive statement regarding in-country service.  
Moreover, the Veteran himself has reported that he never set 
foot in Vietnam during service.  See March 2003 statement in 
support of claim.  Thus, it cannot be presumed that the 
Veteran was exposed to an herbicide agent during service and 
service connection for DM on a presumptive basis under 38 
C.F.R. §§ 3.307 and 3.309(e) is not warranted.

Although the Board does not question the sincerity of the 
veteran's conviction that his DM was caused by service, 
particularly due to herbicide exposure, as a lay person, he 
is not competent to establish a medical etiology merely by 
his own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (2008) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In sum, because the Veteran is not 
professionally qualified to suggest a possible medical 
etiology, and since there is no competent evidence of record 
showing that the veteran's DM had its onset during service, 
was manifest within one year of his separation from service, 
or is related to any in-service disease or injury, including 
herbicide exposure, service connection for this condition 
must be denied.      

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for service connection for DM.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not 
so evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107 (West 2002).  
Accordingly, the claim for service connection for diabetes 
mellitus is denied.  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


